COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Feanyichi Ezekwesi Uvukansi v. State of Texas

Appellate case number:   01-14-00527-CR

Trial court case number: 1353181

Trial court:             174th District Court of Harris County


       The Court has determined that certain exhibits, marked by the official court reporter as
follows, were not included as part of the reporter’s record forwarded to this Court on appeal.

           1. State’s Exhibit 3 (911 Call);
           2. State’s Exhibit 41 (Photo of crime scene taken by Officer Tompkins);
           3. State’s Exhibit 42 (Photo of crime scene taken by Officer Tompkins);
           4. State’s Exhibit 43 (Photo of crime scene taken by Officer Tompkins);
           5. State’s Exhibit 48 (Photo spreads shown to Oscar Jeresano);
           6. State’s Exhibit 49 (Photo spreads shown to Oscar Jeresano);
           7. State’s Exhibit 50 (Photo spreads shown to Oscar Jeresano);
           8. State’s Exhibit 51 (Photo spreads shown to Oscar Jeresano);
           9. State’s Exhibit 52 (Photo spreads shown to Oscar Jeresano);
           10. State’s Exhibit 53 (Witness admonishment and photo lineup);
           11. State’s Exhibit 54 (Witness admonishment and photo lineup);
           12. State’s Exhibit 55 (Photograph);
           13. State’s Exhibit 56 (Photograph);
           14. State’s Exhibit 58 (Audio recording of defendant’s statement);
           15. State’s Exhibit 60 (Records of the autopsy of Carlos Dorsey);
           16. State’s Exhibit 61 (Records of the autopsy of Carlos Dorsey);
           17. State’s Exhibit 62 (Records of the autopsy of Carlos Dorsey);
           18. State’s Exhibit 63 (Records of the autopsy of Carlos Dorsey);
           19. State’s Exhibit 64 (Records of the autopsy of Carlos Dorsey);
           20. State’s Exhibit 66 (Autopsy report and photographs of Erica Dotson);
           21. State’s Exhibit 67 (Autopsy report and photographs of Erica Dotson);
           22. State’s Exhibit 68 (Autopsy report and photographs of Erica Dotson);
           23. State’s Exhibit 69 (Autopsy report and photographs of Erica Dotson);
           24. State’s Exhibit 70 (Autopsy report and photographs of Erica Dotson);
           25. State’s Exhibit 71 (Autopsy report and photographs of Erica Dotson);
           26. State’s Exhibit 72 (Autopsy report and photographs of Erica Dotson);
           27. State’s Exhibit 73 (Autopsy report and photographs of Erica Dotson);
           28. State’s Exhibit 74 (Autopsy report and photographs of Erica Dotson);
           29. State’s Exhibit 75 (Autopsy report and photographs of Erica Dotson);
           30. State’s Exhibit 76 (Autopsy report and photographs of Erica Dotson);
           31. State’s Exhibit 79 (Autopsy report and photographs of Coy Thompson);
           32. State’s Exhibit 80 (Autopsy report and photographs of Coy Thompson);
           33. State’s Exhibit 81 (Autopsy report and photographs of Coy Thompson);
           34. State’s Exhibit 82 (Autopsy report and photographs of Coy Thompson);
           35. State’s Exhibit 83 (Autopsy report and photographs of Coy Thompson);
           36. State’s Exhibit 84 (Autopsy report and photographs of Coy Thompson);
           37. State’s Exhibit 85 (Autopsy report and photographs of Coy Thompson);
           38. State’s Exhibit 86 (Autopsy report and photographs of Coy Thompson);
           39. State’s Exhibit 87 (Autopsy report and photographs of Coy Thompson);
           40. State’s Exhibit 88 (Autopsy report and photographs of Coy Thompson);
           41. State’s Exhibit 92 (Reports created by Kimberly Zeller);
           42. State’s Exhibit 93 (Reports created by Kimberly Zeller);
           43. State’s Exhibit 94 (DNA Reports);
           44. State’s Exhibit 95 (DNA Reports);
           45. State’s Exhibit 98 (Photos of Carlos Dorsey and his family);
           46. State’s Exhibit 99 (Photos of Carlos Dorsey and his family);
           47. State’s Exhibit 100 (Photos of Carlos Dorsey and his family);
           48. State’s Exhibit 101 (Portion of bulletin at Coy Thompson’s funeral);
           49. State’s Exhibit 102 (Photographs of Coy Thompson’s daughters)1;

           50. Defense’s Exhibit 7 (Diagram of crime scene);
           51. Defense’s Exhibit 10 (Redacted Statement of Mr. Jeresano);
           52. Defense’s Exhibit 12 (Steven Smith’s C.V.).

        Accordingly, the exhibit clerk of the 174th District Court is directed to deliver to the
Clerk of this Court the above described exhibits. See TEX. R. APP. P. 34.5(c), 34.5(f), 34.6(c)(5),
34.6(d), 34.6(g)(2). With the exceptions of State’s Exhibit 3 (911 Call) and State’s Exhibit 58
(Audio recording of defendant’s statement), which the Court requests the originals of, copies of
the other trial exhibits will be sufficient. The Clerk of this Court is directed to receive, maintain,
and keep safe any original exhibits that are filed; to deliver them to the justices of this Court for
their inspection; and, upon completion of inspection, to return the originals exhibits to the clerk
of the 174th District Court.



1
       The record indicates that State’s Exhibits 45–46 (Labeled evidence from crime scene), 47
       (Bullet), and 90 (Item 18.1), were also offered and admitted into evidence at trial.
       Because these exhibits are adequately described in the testimony of the case and were
       offered without objection, we do not require the record be supplemented with these
       exhibits.
         The exhibits must be filed in this Court no later than 5 days from the date of this
order.



         It is so ORDERED.


Judge’s signature:    /s/ Terry Jennings
                      


Date: September 28, 2015